IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                              NOS. WR-85,551-01 & WR-85,551-02


                       EX PARTE RICHARD RYAN VETTER, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. CR 44,024-A & CR 44,024-B IN THE 385TH DISTRICT COURT
                             FROM MIDLAND COUNTY


         Per curiam.

                                             ORDER

         Applicant was convicted of aggravated sexual assault of a child and sentenced to twenty-five

years’ imprisonment. Applicant filed these applications for writs of habeas corpus in the county of

conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         On September 7, 2016, this Court denied application number WR-85,551-01 based on the

findings of the trial court without a hearing. On January 21, 2022, this Court received a second

application in the same trial court cause number alleging that there was prosecutorial misconduct in

the review of his initial habeas application in Midland County. It has been determined that former

assistant district attorney Ralph Petty was paid by the district judges to work on Applicant’s -01
                                                                                                      2

application at the same time as he was employed as an appellate prosecutor by the Midland County

District Attorney’s office. That dual employment was not disclosed to this Court or Applicant at the

time his -01 application was under consideration.

       While it does not appear that Petty’s dual employment affected the pre-trial, trial, or appellate

proceedings in Applicant’s case, the undisclosed employment relationship between the District

Judge who presided over the initial habeas proceedings in this case and the prosecutor who

simultaneously represented the State in the same proceeding leads us to conclude that Applicant was

deprived of his due process rights to fair consideration of his claims in the first habeas application.

Therefore, this Court now reconsiders on its own motion the denial without written order on the

findings of the trial court of application number WR-85,551-01.

       However, after an independent review of the records in these cases without consideration of

the trial court’s findings of fact and conclusions of law, this Court believes that Applicant’s claims

are refuted by those records. Therefore, after reconsideration on the Court’s own motion, relief is

again denied in cause number WR-85,551-01.

       Applicant’s second application, cause number WR-85,551-02 is dismissed as moot.

Filed: March 2, 2022
Do not publish